MARSHALL, C. J.
1. Where an operator of motor transportation service under a certificate of convenience and necessity leases motor equipment from a third party and constitutes such third party his fiscal agent giving him authority to collect all the receipts of such operation and to retain for his services and for rental of motor equipment a stipulated sum of money and after payment of all operating expenses including such per diem to pay the balance of the proceeds of operation to the holder of the certificate and the balance is so paid and out of such balance the operator pays taxes and premiums of indemnity insurance and there is no cessation or interruption of service and the service is at all times efficient, it is error on the part of the public utilities commission to order a revocation of such certificate on the ground of abandonment.
2. A verbal promise by a holder of a certificate of convenience and necessity to transfer such certificate to a third party at a further time is not enforceable without the approval of the commission and does not constitute good grounds for revocation of the certificate.
Order reversed.
Jones, Matthias, Day, Allen and Kinkade, JJ., concur. Eobinson, J., not participating.